NO. 12-20-00073-CR

                                IN THE COURT OF APPEALS

                   TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

BRYAN SCOTT EDDINGTON,                                    §       APPEAL FROM THE 114TH
APPELLANT

V.                                                        §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §       SMITH COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
        Bryan Scott Eddington appeals his conviction for prohibited substance in a correctional
facility. Appellant’s former counsel filed a brief in compliance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969). Appellant filed a pro se brief. We affirm.


                                                   BACKGROUND
        Appellant was charged by indictment with the offense of prohibited substance in a
correctional facility by intentionally or knowingly taking a controlled substance, namely,
dihydrocodeinone, into the Smith County Jail, a correctional facility, a third degree felony. 1 The
indictment also charged Appellant with intentionally or knowingly possessing a controlled
substance, dihydrocodeinone, while in the Smith County Jail, a correctional facility, a third
degree felony. 2 Finally, the indictment included one felony enhancement paragraph. 3

        1
            See TEX. PENAL CODE ANN. § 38.11 (c), (g) (West Supp. 2020).
        2
            See id. § 38.11 (d), (g) (West Supp. 2020).
        3
          Section 12.42(a) provides that if it is shown on the trial of a third degree felony that the defendant has
previously been finally convicted of a felony other than a state jail felony punishable under Section 12.35(a), on
conviction, the defendant shall be punished for a second degree felony. See id. § 12.42 (a) (West 2019)
        Appellant pleaded “guilty” to the offense charged in the indictment, and pleaded “true” to
the enhancement paragraph. Appellant and his counsel signed various documents in connection
with his guilty plea, including an agreed punishment recommendation and a stipulation of
evidence in which he stipulated, and judicially confessed, that each and every allegation in the
indictment was true and correct, and constituted the evidence in the case. The trial court
accepted Appellant’s plea, found the evidence sufficient to substantiate Appellant’s guilty plea,
found the enhancement paragraph to be “true,” adjudged Appellant guilty of the charged offense,
and sentenced Appellant to ten years of imprisonment. However, in accordance with the terms
of the plea bargain, the trial court ordered that Appellant’s sentence be suspended and that
Appellant be placed on community supervision for ten years.
        Later, the State filed a motion to revoke Appellant’s community supervision, alleging that
Appellant violated the terms of his community supervision including failing to pay the urinalysis
monthly service for four months, notify the supervision officer of his change of employment
within three days, and pay the $60.00 per month supervision fee for five months. At the
revocation hearing, Appellant pleaded “true” to all the State’s allegations. After the revocation
hearing, the trial court found all of the State’s allegations to be “true,” granted the State’s motion
to revoke community supervision, revoked Appellant’s community supervision, and assessed
Appellant’s punishment at ten years of imprisonment. 4 This appeal followed.


                           ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s former counsel filed a brief in compliance with Anders and Gainous, stating
that he diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. 5


        4
          An individual adjudged guilty of a second degree felony shall be punished by imprisonment for any term
of not more than twenty years or less than two years, and a fine not to exceed $10,000.00. Id. § 12.33 (West 2019).
        5
            In compliance with Kelly v. State, Appellant’s former counsel provided Appellant with a copy of the
brief, notified Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se


                                                        2
         Appellant filed a pro se response, arguing that his community supervision should not
have been revoked and his punishment was too high. He argues that the community supervision
in Smith County was “designed” in a manner to receive maximum revenue but that the odds of a
person completing his supervision is “astronomically” low. According to Appellant, he never
had a “major” violation of his community supervision, only a few minor “technical” violations,
i.e., fees, and at one time, could have received early release from his community supervision. He
also argues that his punishment was “ridiculously” high, and that it is unfair, unjust, and
unethical considering his criminal and family history.                   We have reviewed the record for
reversible error and have found none. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).


                                                  CONCLUSION
         Appellant’s former counsel, having taken office as a judge of the 114th District Court of
Smith County on January 1, 2021, filed a motion to withdraw and a request that this Court
remand this case to the trial court for the purpose of appointing new counsel for Appellant. We
granted former counsel’s request and remanded this cause to the trial court to appoint new
counsel to represent Appellant. The trial court appointed new counsel to represent Appellant on
December 15, 2020. As of this opinion, Appellant’s new counsel has not filed any additional
briefing, a motion to withdraw, or any other motions. See In re Schulman, 252 S.W.3d 403, 407
(Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim.
App.19991). We affirm the trial court’s judgment. See TEX. R. APP. P. 43.2.
         Appellant’s new appointed counsel has a duty to, within five days of the date of this
opinion, send a copy of the opinion and judgment to Appellant and advise him of his right to file
a petition for discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at
411 n.35. Should Appellant wish to seek further review of this case by the Texas Court of
Criminal Appeals, he must file a petition for discretionary review, either through counsel or pro
se. See In re Schulman, 252 S.W.3d at 408 n. 22. Any petition for discretionary review must be
filed within thirty days from the date of either this opinion, or if a motion for rehearing is filed,
the date that the last timely motion for rehearing is overruled by this court. See TEX. R. APP. P.

response, and took concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436
S.W.3d 313, 319 (Tex. Crim. App. 2014). Appellant was given time to file his own brief.




                                                          3
68.2(a). Any petition for discretionary review must be filed with the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the
requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4;
In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered March 18, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)


                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 18, 2021


                                         NO. 12-20-00073-CR


                                  BRYAN SCOTT EDDINGTON,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0615-11)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J,. and Neeley, J.